         Case 2:20-cv-01635-KSM Document 26 Filed 01/28/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HENRY STURSBERG,                                       CIVIL ACTION

        Plaintiff,
                                                        NO. 20-1635-KSM
        v.

 MORRISON SUND, PLLC, et al.,

        Defendants.


                                           ORDER

       AND NOW, this 28th day of January, 2021, upon consideration of Plaintiff Henry

Stursberg’s Motion for Partial Reconsideration of this Court’s December 11, 2020 Order (Doc.

No. 22), Defendants Morrison Sund, PLLC and Matthew Burton’s response brief (Doc. No. 23),

and Plaintiff’s reply brief (Doc. No. 24), and for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that the motion (Doc. No. 22) is DENIED.

IT IS SO ORDERED.

                                                 /s/KAREN SPENCER MARSTON
                                                 _____________________________
                                                 KAREN SPENCER MARSTON, J.
